      Case 1:18-cr-00457-AJT Document 96 Filed 04/01/19 Page 1 of 2 PageID# 679




                              UNITEDSTA:J'l:S OlSTRlCl' COURT
                        FOR TRE EASTERN DISTR1CT OFYIRCJNIA
                                         Alexandria Di1-~sion

UNITED STATES Of A~lERICA,

,..                                                    Cnor;nal Case No. l:18-CR-457 (AJT)

BIJAN RAFIEKIAN,et aL

                                   WAJ.VtR OF APPEARANCE

         The defendar.it. Bijan Rafiekia.n. having been advised by his counseJ of bis right to be

present for all proceedin~ in this case, hereby confirms that he waives bjs right to appeat for the

motions he.1.ring on M3rch 29. 2019,




                                                          8 ij   Rafiekian
                                                                                                4i I
                                                                                                    Date
                                                                                                           z~,,
  Case 1:18-cr-00457-AJT Document 96 Filed 04/01/19 Page 2 of 2 PageID# 680




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 1st day of April 2019, true and genuine copies of the Waiver

of Appearance were sent via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)




                                                2
